DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 24-38 in the reply filed on 11/08/2022 is acknowledged.
Claims 39-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 24:
Claim 24 recites “in a moulding cavity between a first moulding tool unit and a second moulding tool unit” in lines 2-3 and “in the moulding cavity between the first moulding tool unit and a third moulding tool unit” in lines 8-9. It is unclear how “the cavity” can be between the first and second moulding tool units and the first and third moulding tool units. 
Claims 25-38 are rejected as depending from an indefinite claim.

In reference to claim 25:
Claim 25 recites the limitation “the moulding part remains in the moulding cavity” in line 2. It is unclear which moulding cavity this is referencing.

In reference to claim 35:
Claim 35 recites “the at least one stiffening element and/or yjr at least one reinforcing element” in line 2. It is unclear what “yjr” is referring to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-30, 32, and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiss (US4378265).

In reference to claim 24:
Kiss discloses method for producing a laminated moulded part (abstract, col 1 ln 7-11), comprising:
pressure moulding a blank to form a moulded part in a moulding cavity between a first moulding tool unit and a second moulding tool unit (col 5 ln 29-48; press tools 2 and 3 corresponding to the first and second moulding tool units);
introducing a laminating film into the moulding cavity after the pressure moulding of the blank (col 7 ln 15-43; decorative surface layer 18); and
bonding the moulded part with the laminating film in the moulding cavity (col 7 ln 15-43);
wherein the bonding of the moulded part with the laminating film comprises a pressure laminating of the moulded part with the laminating film in the moulding cavity between the first moulding tool unit and a third moulding tool unit, which differs from the second moulding tool unit;
wherein the first moulding tool unit and the second moulding tool unit are vertically aligned during pressure moulding of the blank to an exclusion of the third moulding tool unit (column 7, lines 15-43, wherein auxiliary tool 25, 25’ corresponds to the third molding tool unit; Figs. 1-2);
wherein the first moulding tool unit and the third moulding tool unit are vertically aligned during pressure laminating of the moulded part with the laminating film to an exclusion of the second moulding tool unit (column 7, lines 15-43, wherein auxiliary tool 25, 25’ corresponds to the third molding tool unit; Figs. 1-2); and
wherein a moulding surface of the third moulding tool unit is set back relative to a moulding surface of the second moulding tool unit for the laminating film (Fig. 8).

In reference to claim 25:
In addition to the discussion of claim 24, above, Kiss further discloses wherein:
the moulded part remains in the moulding cavity between the pressure moulding, and the introducing of the laminating film, and the bonding of the moulded part with the laminating film (Fig. 7).

In reference to claim 26:
In addition to the discussion of claim 24, above, Kiss further discloses further comprising:
after the pressure moulding of the blank and before the pressure laminating of the moulded part, removing the second moulding tool unit from the moulding cavity (see column 6, line 53 through column 7, line 14).

In reference to claim 27:
In addition to the discussion of claim 26, above, Kiss further discloses further comprising:
after the pressure moulding of the blank and before the pressure laminating of the moulded part, introducing the third moulding tool unit into the moulding cavity, such that the third moulding tool unit faces the first moulding tool unit (see column 6, line 53 through column 7, line 14; Figs. 7-8).

In reference to claim 28:
In addition to the discussion of claim 24, above, Kiss further discloses further comprising:
attaching the laminating film to the third moulding tool unit before the pressure laminating of the moulded part (Figs. 7-8).

In reference to claim 29:
In addition to the discussion of claim 24, above, Kiss further discloses further comprising:
preheating the blank before the pressure moulding of the blank (see column 5, lines 29-35).

In reference to claim 30:
In addition to the discussion of claim 24, above, Kiss further discloses further comprising:
preheating the laminating film before the pressure laminating of the moulded part (see column 7, lines 62-68).

In reference to claim 32:
In addition to the discussion of claim 24, above, Kiss further discloses wherein:
the moulded part is pressure moulded from the blank being provided as a fibrous non-woven fabric mat (abstract, col 3 ln 9-24, col 5 ln 62-64).

In reference to claim 37:
In addition to the discussion of claim 24, above, Kiss further discloses wherein:
the moulding surface of the third moulding tool unit is set back relative to the moulding surface of the second moulding tool unit to accommodate a thickness of the laminating film (Fig. 8).

In reference to claim 38:
In addition to the discussion of claim 24, above, Kiss further discloses wherein:
the set back is matched to a thickness of the laminating film (Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 31, 33, 34, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiss as applied to claims 24 and 32, above, and further in view of Steiner (EP0730947).

In reference to claim 31:
In addition to the discussion of claim 24, above, Kiss does not disclose further comprising:
injection moulding at least one localized injection molded element onto a rear face of the moulded part. However, this is taught by Steiner. Steiner teaches a method and apparatus wherein a blank is molded in a molding cavity and then reinforcing elements are molded onto the molded blank, either with or separate from addition of a laminating film to the structure (see the last two paragraphs on page 2 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device taught by Kiss by providing for injection molding of reinforcing elements onto the molded blank for the benefit minimizing work required to attach reinforcements such as stiffening ribs, fastening brackets, and fasteners (see Steiner, last two paragraphs on page 2 of the machine translation).

In reference to claims 33-35:
In addition to the discussion of claim 32, above, Kiss does not disclose further comprising:
injection moulding at least one localized injection molded element onto a rear face of the moulded part (claim 33), the at least one localized injection molded element comprises at least one stiffening element and/or at least one reinforcing element (claim 34), or the at least one stiffening element and/or yjr at least one reinforcing element comprises at least one rib (claim 35). However, this is taught by Steiner. Steiner teaches a method and apparatus wherein a blank is molded in a molding cavity and then reinforcing elements are molded onto the molded blank, either with or separate from addition of a laminating film to the structure (see paragraphs 0007-0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and device taught by Kiss by providing for injection molding of reinforcing elements onto the molded blank for the benefit minimizing work required to attach reinforcements such as stiffening ribs, fastening brackets, and fasteners (see Steiner, last two paragraphs on page 2 of the machine translation).

In reference to claim 36:
In addition to the discussion of claim 24, above, Kiss does not disclose further comprising:
delivering a plastic from an injection moulding unit to the first moulding tool unit through an injection moulding channel of the first moulding tool unit;
injection moulding the plastic delivered from the injection moulding unit to the first moulding tool unit onto a rear face of the moulded part in at least one localized region of the moulded part; and
introducing the laminating film into the moulding cavity after the pressure moulding of the blank and the injection moulding of the at least one localized region.
However, this is taught by Steiner. Steiner teaches a method and apparatus wherein a blank is molded in a molding cavity and then reinforcing elements are injection molded onto the molded blank, either with or separate from addition of a laminating film to the structure (see paragraphs 0009-0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742